PER CURIAM:
The claimant brings this action for compensation for items of clothing lost by the respondent while claimant was incarcerated.
The claimant states that on or about September 1,1995, he was an inmate at the South Central Regional Jail, a facility of the respondent. The cláimant states that upon his release, the respondent was unable to find his clothes, specifically, pants, Nike shoes, underwear, and a leather Harley-Davidson hat. It appears from the evidence that the claimant was not wearing a shirt at the time of his initial arrest.
The claimant estimated the value of these items as follows: pants $30.00 to $40.00, shoes between $100.00 and $169.00, and the hat at $80.00. No further proof of purchase or other indicia of value was offered. The Court finds that there was a bailment,- and that respondent is liable to claimant in the amount of $210.00'.
Accordingly, the Court makes an award to the claimant in the amount of $2i0.00 for his lost property.
Award of $210.00.